On Motion to Dismiss Appeal.
By the WHOLE COURT as then constituted.
DAWKINS, J.
Plaintiffs have moved to dismiss this appeal upon the grounds that the value of the rights involved is less than the minimum jurisdiction of this court.
[1] This suit was instituted as a possessory action coupled with an injunction to restrain the defendant from trespassing upon the property, and from interfering with plaintiff’s possession thereof. Defendant answered, denying the possession of plaintiff, averring that he was in possession, and that this possession was worth to-him the sum of $3,500. He also claimed the sum of $1,000 as damages.
The property consists of 43% acres of improved land, and appears to have been rented to the defendant during the year 1918 at $225 per year. However, we cannot decide the question of who was in possession or entitled to the possession, or legally entitled to raise that issue without passing upon the merits. It might well be that, if no one else could show a title which would oust defendant from possession, if he had such as would support a possessory action, such possession might be equivalent to the ownership of the property, and therefore equal to its value, and which might easily exceed the sum of $2,000.
For the reasons assigned, the motion to dismiss is denied.